Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “having carbon fibers of 45° to 90° directions with respect to the axial direction” in line 10. It is unclear whether this means carbon fibers are arranged at any angle between 45° and 90° or whether there are carbon fibers arranged at every angle from 45° to 90°. For purposes of examination, this limitation will be interpreted to mean “having carbon fibers arranged at angle between 45° and 90° with respect to the axial direction.”
Claim 3 recites “a proportion of the carbon fibers of the 45° to 90° directions in all stacked belts is 10% or more and 50% or less” in lines 6-7. It is unclear what this “proportion” is referring to. Does this mean a ratio of carbon fibers in the 45° direction to carbon fibers in the 90° direction is between 10 and 50%? Or all of the fibers oriented at angles between 45° and 90° make up 10% to 50% of the total number of fibers? For purposes of examination, this limitation will be interpreted to mean “a proportion of all of the carbon fibers oriented between 45° and 90° in all stacked belts make up between 10% and 50% of a total amount of fibers.”
Claim 2 is also rejected as indefinite through its dependence on an indefinite parent claim (details above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-155768 to Shindo et al. (hereinafter, “Shindo”).
Regarding claim 1, Shindo discloses a restraining structure (fiber reinforced sheet 4, Fig. 2) for a structural object (tank 1, Fig. 2), comprising: a restrained portion (body 11, Fig. 2) that is a tubular body or a stacked body (body 11 is tubular, see Fig. 2); a pair of holding portions (end portions 12, Fig. 2) provided at the restrained portion (see Fig. 2), one of the holding portions being provided at an end of the restrained portion (end portions 12 are on opposite sides of the body 11, Fig. 2), the other of the holding portions being provided at the other end of the restrained portion (end portions 12 are on opposite sides of the body 11, Fig. 2); a first CFRP belt (radially inner layer of fiber reinforced layer 4, Fig. 2; fiber is carbon, para. [0025] of translation attached to 11/30/2021 IDS) wrapped around the restrained portion in an axial direction of the restrained portion (layer 4 wraps around restrained portion in an axial direction, see Fig. 2) so as to extend between the pair of holding portions (layer 4 extends between end portions 12, Fig. 2) and having carbon fibers (fibers 41, Fig. 1) of a 0° direction along the axial direction (fibers 41 extend in the axial direction, Fig. 1); and a second CFRP belt (outer layer of fiber reinforced layer 4, Fig. 2; fiber is carbon, para. [0025]) stacked adjacent to an outermost layer (see annotated Fig. 2 below) near an end (Fig. 3b) of the first CFRP belt (radially inner layer of fiber reinforced layer 4) and having carbon fibers of 45° to 90° directions with respect to the axial direction (fibers 42 are arranged at a 90° direction relative to the axial direction, Fig. 1).

    PNG
    media_image1.png
    541
    1001
    media_image1.png
    Greyscale

Shindo Annotated Figure 2
Regarding claim 2, Shindo further discloses the end (radially inner end, Fig. 3b) of the first CFRP belt (radially inner layer of fiber reinforced layer 4) is disposed near a connection portion (the end extends axially, and thus is disposed near a connection portion, see Fig. 3b) between a curved portion of the first CFRP belt (portion adjacent end portions 12) and a straight portion of the first CFRP belt that extends along the restrained portion (portion adjacent body 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shindo in view of U.S. Pub. 2019/0049068 to Sawai et al. (hereinafter, “Sawai”).
Regarding claim 3, Shindo further discloses a third CFRP belt (annotated Fig. 2 above) having the carbon fibers (fibers 42, Fig. 1) of the 45° to 90° directions with respect to the axial direction (fibers 42 extend in the 90° direction), wherein the third CFRP belt (annotated Fig. 2) is stackable between layers of the first CFRP belt wrapped around the restrained portion (annotated Fig. 2). 
Shindo does not expressly disclose a proportion of the carbon fibers of the 45° to 90° directions in all stacked belts is 10% or more and 50% or less.
Sawai teaches a high-pressure container having a tubular portion and two end portions and a carbon fiber reinforced layer wrapped around the tubular portion and end portions (Abstract, para. [0035], Fig. 1). Sawai teaches that the carbon fiber reinforced layer forms a plurality of layers (Fig. 4). Sawai teaches that some of the layers have fibers extending in a single direction (layers 14A, Figs. 3-4), and some of the layers have fibers extending in two directions (layers 14B, Figs. 3-4). Sawai teaches that there are fewer layers having fibers in two directions (layers 14B), which permits lowered cost while still providing enhanced rigidity (para. [0056]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the restraining structure of Shindo to remove some of the fibers extending in the 90° direction such that the proportion of carbon fibers in the 45° to 90° directions is between 10% and 50% as taught by Sawai for the purpose of providing enhanced rigidity while keeping cost down, as recognized by Sawai (para. [0056]), and because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05; In re Aller, 105 USPQ 233. In the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/023,737 (“the ‘737 application”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘737 application anticipates claim 1 of the present application. Claim 1 of the present application and claim 2 of the ‘737 application are presented below. Notably, claim 2 of the ‘737 patent includes a fiber layer having fibers in a direction along a revolution direction, or a 0° direction, and a reinforcing fiber layer having fibers in a direction orthogonal to the fibers in the fiber layer, or a 90° direction. Thus, it is apparent that the more specific claim 2 of the ‘737 application encompasses claim 1 of the present application. 
Claim 1 of present application 
Claim 2 of copending App. No. 17/023,737
A restraining structure for a structural object, comprising:
A module comprising:
a restrained portion that is a tubular body or a stacked body;
a first member that is a battery or a gas tank in which pressure fluctuation happens along one axis direction;
a pair of holding portions provided at the restrained portion, one of the holding portions being provided at an end of the restrained portion, the other of the holding portions being provided at the other end of the restrained portion;
a pair of second members, the second members being arranged on both end portions of the first member in the one axis direction, respectively; and
a first CFRP belt wrapped around the restrained portion in an axial direction of the restrained portion so as to extend between the pair of holding portions and having carbon fibers of a 0° direction along the axial direction;
a binding member that binds the first member and the second members while pressurizing the first member and the second members, wherein:
The binding member is formed as fiber-reinforced plastic (FRP) containing fiber and resin is resolved; the FRP includes a fiber layer with a fiber direction along a revolution direction,
and a second CFRP belt stacked adjacent to an outermost layer near an end of the first CFRP belt and having carbon fibers of 45° to 90° directions with respect to the axial direction.
and a reinforcing fiber layer with a fiber direction different from the fiber direction of the base fiber layer….wherein the fiber direction of the reinforcing fiber layer and the fiber direction of the base fiber layer are in an orthogonal relation with each other.

Following the rationale in In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since application claim 1 is anticipated by claim 2 of the ‘737 application and since anticipation is the epitome of obviousness, then application claim 1 is obvious over claim 2 of the ‘737 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2019/0198830 to Kawakami et al. discloses a battery module having a restraining structure wrapped around the battery module (Fig. 1).
U.S. Pub. 2016/0126583 to Kato et al. discloses a battery having a restraining structure wrapped around the battery (see Fig. 4).
U.S. Pub. 2018/0195669 to Sawai discloses a high-pressure container having a CFRP belt wound around a tubular body and end portions in an axial direction, the CFRP belt having fibers arranged in the axial direction (see Fig. 2). 
U.S. Pub. 2018/0356037 to Yokoi et al. discloses a high-pressure container having a fiber-reinforced member with layers having fibers extending in different directions (see Fig. 2).
U.S. Pub. 2019/0301676 to Sawai discloses a high-pressure container having a belt shaped restraining structure extending axially over a tubular portion and end portions (Fig. 1).
U.S. Pub. 2015/0292677 to Curless et al. discloses a high-pressure vessel having a plurality of carbon fiber reinforced layers with fibers extending in different directions (Fig. 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733